Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons: 
Reference character “14” has been used to designate both members (Paragraph 0060 line 2) and a first level (Paragraph 0061 line 4).  
Reference character “84” has been used to designate both a channel (Paragraph 0066 line 4) and members (Paragraph 0068 lines 2-3).  
Reference character “86” has been used to designate both a separator assembly portion (Paragraph 0071 line 6) and a separator assembly (Paragraph 0071 line 4).  
Reference character “10” has been used to designate both a pressure differential axis (Paragraph 0076 lines 3-4) and an assembly (Paragraph 0071 line 8).  
Reference character “88” has been used to designate both an opening (Paragraph 0073 line 4) and a cross sectional area (Paragraph 0073 line 2).  
Reference characters “152” and “154” have been used to designate both an interface (Paragraph 0076 line 7) and a stepped configuration (Paragraph 0078 line 4).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “202”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
Specification
The abstract is objected to because it exceeds 150 words in length. 
The disclosure is objected to because of the following informalities:
In paragraph 0052 lines 2-3 “are flow” should read “are flowed”. 
Appropriate correction is required.
Claim Objections
Claims 1, 3, 36, and 39 are objected to because of the following informalities:    
Claim 1 recites “lengthwise and within to a pressure differential axis”, this should read “lengthwise and within a pressure differential axis”. 
Claim 3 recites “the other point is located at another point”, this should read “the other level is located at another point”. 
Claim 36 recites “plurality members”, this should read “plurality of members”.
Claim 39 recites “the larger of the two particles proceed”, this should read “the larger of the two particles proceeds”.
Appropriate correction is required. 
Claim Interpretation
Claims 4, 19, 30 and 43 recite the term “distal” in regards to the locations of features in the assembly. The term distal is interpreted as downstream from another reference point. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 21, 30, 31 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the other point".  There is insufficient antecedent basis for this limitation in the claim. Additionally, the limitation “the other point is located at another point” is unclear and appears to be a typographical error. For examination purposes, this limitation is interpreted as “the other level is located at another point”.
Claim 21 recites the limitation “the filtrate”. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 21 recites the limitation “at least some”. This is a relative term which further renders the claim indefinite. The term “at least some” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 30 recites the limitation “the particle size separation configuration of one module…is less than the other module”. It is unclear if the configuration itself is smaller in size or if the configuration is separating smaller sized particles than the other module. 
Claim 41 recites the limitation “separate particles along a size distinction”. The phrase “size distinction” in regards to the separation of the particles is unclear. It is already known from claim 36 that 
Claim 42 recites the limitation “different size distinctions”. It is explained in regards to claim 41 that this phrase is unclear. Additionally, claim 42 recites “coupling the modules to separator particles”. There is insufficient antecedent basis for the “separator particles” limitation in this claim. It is unclear how modules would be coupled to particles. For examination purposes, this limitation is interpreted as “coupling the modules to separate particles of different sizes”. 
Claims 4, 31, and 43 are rejected due to their dependency upon previously rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the limitation "further comprising a plurality of levels of members". Claim 2 previously recited two levels of members, which is a plurality.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23, 25 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Loutherback et al. (US 8,579,117).
Regarding claim 1, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly (Col. 2 lines 57-63) comprising at least a pair of supports (Col. 3 lines 21-23) configured to extend lengthwise and within to a pressure differential axis (Col. 17 lines 16-19); and at least one level of a plurality of members (Col. 3 lines 62-66, “obstacles”) extending between the pair of supports.
Regarding claim 2, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising another level of a plurality of members between the supports, the other level spaced apart from the one level (Col. 3 lines 2-6).
Regarding claim 3, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the one level is located at one point on the pressure differential axis and the other point (other level) is located at another point on the pressure differential axis (Col. 3 lines 2-6).
Regarding claim 4, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the other point is distal from the one point along the pressure differential axis (Col. 3 lines 2-6).
Regarding claim 5, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the other level of members is juxtaposed from the one level of members (Fig. 6A).
Regarding claim 6, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the one level of members is arranged along one axis and the other level of members is arranged along another axis (Fig. 6A, Fig. 6A modified).
Regarding claim 7, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein both the one and the other axis are normal to the pressure differential axis (Fig. 6A, Fig. 6A modified).
Regarding claim 8, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising a plurality of levels of members (Fig. 6A, Fig. 6A modified).

    PNG
    media_image1.png
    364
    504
    media_image1.png
    Greyscale

Figure 6A Modified 
Regarding claim 9, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising a plurality of members (Col. 4 lines 66-67, “obstacles”) configured to extend substantially normal to a pressure differential axis (Col. 5 lines 1-6); and at least individual members of the plurality defining a plurality of levels (Col. 3 line 2 “obstacles in columns”) extending from a first level configured to have initial contact with fluid to be filtered and a last level configured to have final contact with the fluid to be filtered (Col. 2 lines 62-66).
Regarding claim 10, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein at least one set of the individual members are aligned along one axis (Fig. 6A Modified #2, Col. 5 lines 5-9).
Regarding claim 11, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the one axis is substantially parallel with the pressure differential axis (Fig. 6A, Fig. 6A Modified #2).
Regarding claim 12, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein at least another set of the individual members are aligned along another axis (Fig. 6A, Fig. 6A Modified #2).
Regarding claim 13, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein both the one and other axis are substantially parallel with the pressure differential axis (Fig. 6A, Fig. 6A Modified #2). 
Regarding claim 14, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein each of the members of the one set are juxtaposed from each of the members of the other set (Fig. 6A).

    PNG
    media_image2.png
    417
    565
    media_image2.png
    Greyscale

Figure 6A Modified #2
Regarding claim 15, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the one set of individual members reside about an edge of the separator (Col. 8 lines 38-42).
Regarding claim 16, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising at least one set of a plurality of members (Col. 7 line 48-51, “obstacles”) wherein a length of each individual member is configured to extend substantially normal to a pressure differential axis (Col. 7 lines 59-65); and each member in the one set is aligned along one axis that is neither parallel nor normal to the pressure differential axis (Fig. 1, Fig. 1 Modified). 
Regarding claim 17, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising another set of a plurality of members (Fig. 1) wherein each member in the other set is aligned along one axis that is neither parallel nor normal to the pressure differential axis (Fig. 1 Modified).
Regarding claim 18, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the one set and the other set are arranged in a series along the pressure differential axis (Fig. 1, Fig. 1 Modified).
Regarding claim 19, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the other set is distal from the one set along the pressure differential axis (Fig. 1, Fig. 1 Modified).
Regarding claim 20, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising a plurality of sets arranged in series along the pressure differential axis (Fig. 1, Fig. 1 Modified).

    PNG
    media_image3.png
    453
    670
    media_image3.png
    Greyscale

Figure 1 Modified
Regarding claim 21, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein at least some of the filtrate proceeds substantially along the one axis (Fig. 2). 
Regarding claim 22, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly comprising a conduit (Col. 3 lines 21-23) configured to facilitate the flow of fluid along a pressure differential axis (Col. 3 lines 28-31), the conduit defining at least one cross sectional area; and a separator assembly within the conduit (Col. 3 lines 33-38) and occupying one portion of the at least one cross sectional area while another portion of the at least one cross sectional area is open (Col. 8 lines 42-47). 
Regarding claim 23, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the separator assembly comprises a plurality of sets and/or levels of a plurality of members extending between supports (Col. 2 lines 62-66). 
Regarding claim 25, Loutherback et al. (US 8,579,117) teaches a mesofluidic separator assembly wherein the one portion is in fluid communication with the other portion (Col. 8 lines 42-47).
Regarding claim 36, Loutherback et al. (US 8,579,117) teaches a method for size separating particles within a fluid, the method comprising: providing a fluid having solid particles of at least two 
Regarding claim 37, Loutherback et al. (US 8,579,117) teaches a method for size separating particles within a fluid, wherein the fluid is provided along a pressure differential axis (Col. 17 lines 16-19).
Regarding claim 38, Loutherback et al. (US 8,579,117) teaches a method for size separating particles within a fluid, wherein the smaller of the two particles proceed substantially parallel to the pressure differential axis (Fig. 2A).
Regarding claim 39, Loutherback et al. (US 8,579,117) teaches a method for size separating particles within a fluid, wherein the larger of the two particles proceed neither parallel nor normal to the pressure differential axis (Fig. 2B, 2C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-35 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Loutherback et al. (US 8,579,117) in view of Fuchs et al. (US 8,921,102).
Regarding claim 24, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein the supports define a plurality of channels within the separator assembly. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a separator assembly with a plurality of channels as taught by Fuchs et al. in order to increase processing capacity. 
Regarding claim 26, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein both portions define a separator assembly module.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly wherein both portions (an occupied and an open portion of the cross sectional area), define a separator assembly module (Col. 17 lines 58-60, Col. 18 lines 22-30). Fuchs et al. explains that an open portion of the cross sectional area allows for larger particles, which could cause clogging, to be deflected and bypass the downstream stages (Col. 18 lines 38-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a separator assembly wherein both portions of the cross sectional area define a separator assembly module as taught by Fuchs et al. in order to prevent clogging across multiple stages of separation.  
Regarding claim 27, Loutherback et al. lacks teaching a mesofluidic separator assembly comprising a plurality of modules aligned along a pressure differential axis.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly comprising a plurality of modules aligned along the pressure differential axis (Col. 18 lines 22-30). Fuchs et al. explains that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a separator assembly with a plurality of modules aligned along a pressure differential axis as taught by Fuchs et al. in order provide a more accurate separation. 
Regarding claim 28, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein the modules are configured to couple with one another.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly wherein the modules are configured to couple with one another (Col. 29 lines 51-55). Fuchs et al. states that any of the modules may be coupled to one another or integrated as a single device (Col. 29 lines 51-55). It is inherent that the fluid and particles must travel from one module to the next during the separation, and Fuchs et al. provides multiple options to achieve this.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include modules configured to couple to one another as taught by Fuchs et al. in order to allow the material to flow successfully from one module to another.
Regarding claim 29, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein each module is configured to separate different particle sizes.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly wherein each module is configured to separate different particle sizes (Col. 18 lines 26-31). 
Additionally, regarding claim 30, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein the particle size separation configuration of one module distal from another module along the pressure differential axis is less than the other module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include modules configured to separate different particle sizes, where the particle size is smaller in each module along the pressure differential axis as taught by Fuchs et al. in order to prevent clogging in the assembly and thus provide a more efficient separation.
Regarding claim 31, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein the at least one cross sectional area of each of the modules is different.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly wherein the at least one cross sectional area of each of the modules is different (Fig. 17). Fuchs et al. explains that the open portion of the cross sectional area is designed in dependence of the particles that are to be deflected during the separation which takes place in each module (Col. 18 line 64-Col. 19 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a separator assembly wherein the at least one cross sectional area of each of the modules is different, as taught by Fuchs et al. in order to provide control over the size as well as amount of particles which are separated in each module. 
Regarding claim 32, Loutherback et al. lacks teaching a mesofluidic separator assembly comprising a pre-separator.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly comprising a pre-separator (Col. 52 lines 22-26). 
Further, regarding claim 33, Loutherback et al. lacks teaching a mesofluidic separator assembly wherein the pre-separator impedes large particles before entering the one portion.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly wherein the pre-separator impedes large particles before entering the one portion (Col. 52 lines 22-33). Fuchs explains that by removing a large portion of particles prior to separation in the assembly, avoids nonspecific sedimentation on a functionalized surface (Col. 52 lines 32-35), and thus results in a higher degree of separation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a pre-separator and further, to include a pre-separator to impede large particles before entering the one portion as taught by Fuchs et al. in order to prevent unwanted sedimentation in the assembly and result in a higher degree of separation.
Regarding claim 34, Loutherback et al. lacks teaching a mesofluidic separator assembly comprising additional conduits operationally aligned with an exit of the separator assembly, one of the additional conduits in fluid communication with the one portion of the separator assembly and another of the additional conduits in fluid communication with the other portion of the separator assembly.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly comprising additional conduits operationally aligned with an exit of the separator assembly (Col. 21 lines 31-34), one of the additional conduits in fluid communication with the one portion of the separator assembly and another of the additional conduits in fluid communication with the other portion of the separator assembly (Col. 21 lines 31-34, “a waste outlet channel and a product outlet channel”). Fuchs et al. explains that through outlet channels, an operator may control and modulate the collection tolerance for each fraction (Col. 21 lines 47-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include additional conduits aligned with the one 
Regarding claim 35, Loutherback et al. lacks teaching a mesofluidic separator assembly comprising a divider between the additional conduits.
Fuchs et al. (US 8,921,102) teaches a mesofluidic separator assembly comprising a divider between the additional conduits (Col. 21 lines 31-34). Fuchs et al. removes the product and waste through channels which categorize the particles by sizes in order to be collected (Col. 10 lines 57-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a divider between conduits as taught by Fuchs et al. in order to categorize the particles and collect them for further processing. 
Regarding claim 40, Loutherback et al. lacks teaching a method comprising directing the larger particles to an open passageway extending along the pressure differential axis.
Fuchs et al. (US 8,921,102) teaches a method for size separating particles within a fluid, comprising directing the larger particles to an open passageway extending along the pressure differential axis (Fig. 12, Fig. 14). Fuchs et al. explains that by directing the larger particles to an open passageway extending along the pressure differential axis, the passageway may maintain constant flux through all of the modules so the flow in the passageway does not interfere with the flow through the members (Col. 18 lines 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include the method step of directing the larger particles to an open passageway extending along the pressure differential axis as taught by Fuchs et al. in order to prevent the larger particles from interfering with the separation in the members, and thus result in a more efficient separation.
Regarding claim 41, Loutherback et al. lacks teaching a method for size separating particles within a fluid, comprising providing a plurality of modules wherein each of the modules is configured to separate particles along a size distinction. 
Fuchs et al. (US 8,921,102) teaches a method for size separating particles within a fluid, comprising providing a plurality of modules wherein each of the modules is configured to separate particles along a size distinction (Col. 18 lines 26-35). 
Regarding claim 42, Loutherback et al. lacks teaching a method for size separating particles within a fluid, comprising coupling the modules to separator particles of different size distinctions.
Fuchs et al. (US 8,921,102) teaches a method for size separating particles within a fluid, comprising coupling the modules to separate particles of different size distinctions (Col. 18 lines 24-41). 
Regarding claim 43, Loutherback et al. lacks teaching a method for size separating particles within a fluid comprising arranging coupled modules to have smaller particle separation distal of larger particle separation.
Fuchs et al. (US 8,921,102) teaches a method for size separating particles within a fluid, comprising arranging the coupled modules to have smaller particle separation distal of larger particle separation (Col. 18 lines 30-35). Fuchs et al. explains that by removing larger particles prior to the subsequent smaller particle size separation in the next module, it is possible to prevent clogging (Col. 18 lines 30-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loutherback et al. to include a method step comprising providing a plurality of modules  wherein each module is configured to separate particles along a size distinction, coupling these modules so each module is configured to separate particles of different size distinctions, so that the module for smaller particle separation is distant from the module for larger particle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 8906322, which teaches microfluidic methods and devices for separating particles according to size with obstacles forming an array. 
US 2012/0037544, which teaches a lateral displacement array with posts arranged to separate particles of a critical size as particles flow through the array.
US 7735652, which teaches an apparatus and method for separating particles by size as they are flowed through an array of posts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOLLY K DEVINE/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655